IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 August 28, 2009
                                No. 08-60813
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MOUKOKO THOMAS CHRISTIAN ELAME, also known as Thomas Christian
Elame Moukoko

                                            Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A78 126 567


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Moukoko Thomas Christian Elame petitions this court for review of the
order of the Board of Immigration Appeals (BIA) denying his motion to reopen.
Elame argues that the BIA erred by denying his motion to reopen because he is
eligible to adjust his status as the spouse of a United States citizen.        The
decision to reopen proceedings is a discretionary decision, and this court applies
a highly deferential abuse of discretion standard when reviewing the BIA’s


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60813

denial of a motion to reopen. Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.
2000). This court will affirm the BIA’s decision as long as it is not “capricious,
racially invidious, utterly without foundation in the evidence, or otherwise so
irrational that it is arbitrary rather than the result of any perceptible rational
approach.”   Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006) (citation
omitted).
      Elame has not shown that the BIA abused its discretion in denying the
motion to reopen because he has not shown that he meets the five factors set
forth in In re Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002). Moreover,
Elame was only at the first step of the long and discretionary process of
obtaining an adjustment of status. See Ahmed v. Gonzales, 447 F.3d 433, 438-39
(5th Cir. 2006). Thus, the BIA did not abuse its discretion in denying Elame’s
motion to reopen. The petition for review is DENIED.




                                        2